F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        MAY 17 2000
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                             Clerk

 EUGENE SZYMANSKI,

          Plaintiff-Appellant,
 v.                                                    No. 00-3008
 WILLIAM E. BUFALINO;                             (D.C. No. 98-CV-3207)
 BUFALINO PALAZZOLA, Law                                 (D.Kan.)
 Offices of Bufalino & Palazzola, in
 their civil and official capacity,
 Clinton Township, Michigan; KAREN
 FORT HOOD, Court Recorder,
 Detroit, Michigan; JOHN
 STURTRIDGE, Assistant Prosecuting
 Attorney, Detroit, Michigan; CITY OF
 DETROIT, City County Bldg., Detroit,
 Michigan; EMPLOYEES OF WAYNE
 COUNTY CITY BUILDING, Detroit,
 Michigan,

          Defendants-Appellees.




                             ORDER AND JUDGMENT        *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Eugene Szymanski, a federal inmate appearing pro se, appeals the

district court’s dismissal of his complaint seeking damages and injunctive relief

pursuant to 42 U.S.C. §§ 1983 and 1985 and the Racketeer Influenced and

Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961-68. We exercise

jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

      According to the complaint and amended complaint, Szymanski was

charged in Michigan state district court in 1995 with a variety of criminal

offenses, including carrying a concealed weapon. Although Szymanski was

apparently acquitted on several of the charges, he was convicted of carrying a

concealed weapon. In June 1998, Szymanski filed this civil action against the

defense attorney who represented him during the pretrial proceedings in the

Michigan criminal case, the defense attorney’s law firm, the trial judge who

presided over the Michigan criminal case, the prosecuting attorney in the criminal

case, and the city (Detroit) and county (Wayne County) where the criminal case

was tried. Szymanski broadly alleged that the defendants conspired to deprive

him of due process and the right to present a defense during the criminal


                                          2
proceedings. The district court dismissed Szymanski’s complaint without

prejudice under Heck v. Humphrey, 512 U.S. 477 (1994). We review the district

court’s ruling de novo. See Beck v. Muskogee Police Dept., 195 F.3d 553, 556

(10th Cir. 1999).

      In Heck, the Supreme Court addressed when a prisoner may bring a civil

action relating to his conviction or sentence. The Court held:

      [I]n order to recover damages for [an] allegedly unconstitutional
      conviction or imprisonment, or for other harm caused by actions
      whose unlawfulness would render a conviction or sentence invalid, a
      [civil] plaintiff must prove that the conviction or sentence has been
      reversed on direct appeal, expunged by executive order, declared
      invalid by a state tribunal authorized to make such determination, or
      called into question by a federal court’s issuance of a writ of habeas
      corpus . . . . A claim for damages bearing that relationship to a
      conviction or sentence that has not been so invalidated is not
      cognizable . . . . Thus, . . . [a] district court must consider whether a
      judgment in favor of the plaintiff would necessarily imply the
      invalidity of his conviction or sentence; if it would, the complaint
      must be dismissed unless the plaintiff can demonstrate that the
      conviction or sentence has already been invalidated.

512 U.S. at 486-87 (footnote omitted).

      Here, the district court concluded, and we agree, that a judgment in favor of

Szymanski on his civil claims would necessarily imply the invalidity of his

Michigan state conviction for carrying a concealed weapon. We further agree that

Szymanski has failed to demonstrate that his Michigan state conviction has been

invalidated. Accordingly, we affirm the district court’s order dismissing

Szymanski’s claims without prejudice.

                                          3
      The judgment of the district court is AFFIRMED. As directed by the

district court on January 20, 2000, Zaymanski shall continue making the partial

payments until the filing fees are paid.

                                               Entered for the Court

                                               Mary Beck Briscoe
                                               Circuit Judge




                                           4